No briefs are filed either by plaintiff in error or defendant in error. The defendant in error has filed a motion in which he calls our attention to the fact that no statement of facts has been filed, and for this reason prays that the judgment of the court below be affirmed, and judgment entered on the supersedeas bond. The failure to file a statement of facts is not alone ground for affirmance. If the defendant in error desired to have an affirmance of the case it was necessary for him to have filed briefs in accordance with the provisions of rule 42 (142 S.W. xiv) for the Courts of Civil Appeals. Under the circumstances we can only dismiss the writ of error for want of prosecution. SudermanDolson v. Carson, 122 S.W. 401; American Warehouse Co. v. Hamblen, 146 S.W. 1006; Southwestern Oil  Gas Co. v. Denny, 187 S.W. 973; Arispe v. Clark, 199 S.W. 500. *Page 567